ORIGINAL
        1fn tbe Wniteb           ~tates ~ourt          of jfeberal ~laims
                                      No. 15-1522C
                                   Filed May 11, 2016
                                 NOT FOR PUBLICATION                                FILED
                                            )                                      MAY 1 1 2016
 TARSHIKA SWEEZER,                          )                                    U.S. COURT OF
                                            )                                   FEDERAL CLAIMS
                        Plaintiff,          )
                                            )       Pro Se; Rule 12(b)(l), Subject-Matter
 v.                                         )       Jurisdiction; In Forma Pauperis.
                                            )
 THE UNITED STATES,                         )
                                            )
      Defendant.                            )
~~~~~~~~~- )

       Tarshika Sweezer, Chicago, IL, plaintiff prose.

       Michael D. Snyder, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, DC, for defendant.

                      MEMORANDUM OPINION AND ORDER
GRIGGSBY, Judge

I.     INTRODUCTION

       Plaintiff prose, Tarshika Sweezer, brought this employment discrimination action
against her former employer, the State of Illinois and the United States seeking
$36,016,804 in monetary damages. The government has moved to dismiss the complaint
for lack of subject-matter jurisdiction, pursuant to Rule 12(b)(l) of the Rules of the United
States Court of Federal Claims ("RCFC"). Plaintiff has also moved to proceed in this
matter in forma pauperis. For the reasons set forth below, the Court GRANTS the
government's motion to dismiss and GRANTS plaintiffs motion to proceed informa
pauperis.
II.      FACTUAL AND PROCEDURAL BACKGROUND 1

         A.     Factual Background

         Plaintiff pro se, Tarshika Sweezer, commenced this employment discrimination
action against the United States, the State of Illinois and other private parties on
December 15, 2015. See generally Am. Compl. In the amended complaint, plaintiff
alleges that her former employer, Elite Labor Services Leasing LTD ("Elite"), subjected
her to a hostile and discriminatory work environment. Id. at ~12.

         In particular, plaintiff alleges that, on or about December 12, 2014, she was
"battered by a co-worker" while working on a temporary assignment at the Peacock
Manufacturing Company ("Peacock"). Id. at ~14. Plaintiff further alleges that her
supervisors at Elite and Peacock "negligently failed to act pursuant to their own policies"
in addressing the alleged battery. Id.

          Plaintiff also maintains that the United States is a proper party to this employment
discrimination action "by way of the contractual relationship that exists between the State
of Illinois and the United States pursuant to Article VI of the U.S. Constitution." Id. In
this regard, plaintiff alleges that the Illinois Department of Employment Security, the
Office of the Illinois Attorney General, the United States Equal Employment Opportunity
Commission ("EEOC"), and the United States District Court for the Northern District of
Illinois have all failed to properly investigate and consider her employment discrimination
claims, in violation of the First, Second, Fifth, and Fourteenth Amendments. Id. at ~~15,
17-19.

         Prior to commencing this action, plaintiff filed several employment discrimination
claims related to the factual allegations in the amended complaint with certain state and



1
  The facts recited in this Memorandum Opinion and Order are taken from plaintiffs complaint
("Comp!. at_"); plaintiffs amended complaint ("Am. Comp!. at_"); the government's motion
to dismiss ("Def. Mot. at_"); plaintiffs response to the government's motion to dismiss ("Pl.
Resp. at_"); and the government's reply in support of its motion to dismiss ("Def. Reply at_").




                                                  2
federal agencies and the federal courts. Specifically, plaintiff filed an employment
discrimination claim with the Illinois Department of Employment Security in January,
2015. Id. at ~15. Plaintiff also filed an employment discrimination claim with the Office
of the Illinois Attorney General in August 2015. Id. at ~18. In May 2015, plaintiff also
filed an employment discrimination claim with the EEOC. Id. at ~17. These agencies
either dismissed or declined to investigate plaintiffs claims. Id. at ~~15, 17-19.

        Thereafter, on May 19, 2015, plaintiff filed a civil complaint alleging employment
discrimination in the United States District Court for the Northern District of Illinois.
Sweezer v. Elite Labor Services, et al., No. 15-cv-4395 (N.D. Ill. June 1, 2015). The
district court dismissed plaintiffs complaint for failure to state a claim on June 1, 2015.
Id.

        B.      Procedural Background

        Plaintiff filed the complaint in this matter on December 15, 2015. See generally
Compl. On December 15, 2015, plaintiff also filed a motion to proceed in for ma pauper is.
See generally Pl. Mot. To Proceed In Forma Pauperis. On January 22, 2016, plaintiff filed
an amended complaint and an amended motion to proceed informa pauperis. 2 See
generally Am. Compl.; Pl. Am. Mot. To Proceed In Forma Pauperis. On February 16,
2016, the government filed a motion to dismiss plaintiffs complaint for lack of subject-
matter jurisdiction, pursuant to RCFC 12(b)(l). See generally Def. Mot. On March 10,
2016, plaintiff filed a response to the government's motion to dismiss. See generally Pl.
Resp. On March 23, 2016, the government filed a reply in support of its motion to dismiss.
See generally Def. Reply. The matter having been fully briefed, the Court addresses the
pending motion to dismiss.




2
  In the amended complaint, plaintiff seeks to add several of her minor children as additional
plaintiffs in this matter. Am. Comp!. at ~~4-8.




                                                     3
III.   STAND ARDS OF REVIEW

       A.      RCFC 12(b )(1)

       When deciding a motion to dismiss upon the ground that the Court does not possess
subject-matter jurisdiction pursuant to RCFC 12(b)(l), this Court must assume that all
undisputed facts alleged in the complaint are true and must draw all reasonable inferences
in the non-movant's favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007); RCFC 12(b)(l).
But, plaintiff bears the burden of establishing subject-matter jurisdiction, and she must do
so by a preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846
F.2d 746, 748 (Fed. Cir. 1988). Should the Court determine that "it lacks jurisdiction over
the subject matter, it must dismiss the claim." Matthews v. United States, 72 Fed. Cl. 274,
278 (2006).

       In this regard, the United States Court of Federal Claims is a court of limited
jurisdiction and "possess[ es] only that power authorized by Constitution and statute .... "
Kokkonen v. Guardian Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994). The Tucker Act
grants the Court jurisdiction over:

       [A]ny claim against the United States founded either upon the Constitution,
       or any Act of Congress or any regulation of an executive department, or
       upon any express or implied contract with the United States, or for
       liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(l). The Tucker Act, however, is a jurisdictional statute; it does not
create any substantive right enforceable against the United States for money damages ....
[T]he Act merely confers jurisdiction upon [the United States Court of Federal Claims]
whenever the substantive right exists." United States v. Testan, 424 U.S. 392, 398 (1976).
And so, to pursue a substantive right against the United States under the Tucker Act, a
plaintiff must identify and plead a money-mandating constitutional provision, statute, or
regulation; an express or implied contract with the United States; or an illegal exaction of
money by the United States. Cabral v. United States, 317 F. App'x 979, 981 (Fed. Cir.
2008); (citing Fisher v. United States, 402 F.3d 1167, 1173 (Fed. Cir. 2005)). "[A] statute
or regulation is money-mandating for jurisdictional purposes if it 'can fairly be interpreted




                                                 4
as mandating compensation for damages sustained as a result of the breach of the duties
[it] impose[s]. '" Fisher, 402 F.3d at 1173 (citing United States v. Mitchell, 463 U.S. 206,
217 (1983)).

        B.     Pro Se Litigants

        Plaintiff is also proceeding in this matter pro se, without the benefit of counsel.
And so, the Court applies the pleading requirements leniently. Beriont v. GTE Labs., Inc.,
535 F. App'x 919, 925-26 n.2 (Fed. Cir. 2013) (citing McZeal v. Sprint Nextel Corp., 501
F.3d 1354, 1356 (Fed. Cir. 2007)). When determining whether a complaint filed by a pro
se plaintiff is sufficient to survive a motion to dismiss, this Court affords more leeway
under the rules to pro se plaintiffs than to plaintiffs who are represented by counsel. See
Haines v. Kerner, 404 U.S. 519, 520 (1972) (holding that prose complaints, "however
inartfully pleaded," are held to "less stringent standards than formal pleadings drafted by
lawyers"); Matthews v. United States, 750 F.3d 1320, 1322 (Fed. Cir. 2014).

       But, there "is no duty on the part of the trial court to create a claim which [the
plaintiff] has not spelled out in his pleadings." Lengen v. United States, 100 Fed. Cl. 317,
328 (2011) (brackets existing; citations omitted). And so, while "a pro se plaintiff is held
to a less stringent standard than that of a plaintiff represented by an attorney, ... the pro se
plaintiff, nevertheless, bears the burden of establishing the Court's jurisdiction by a
preponderance of the evidence." Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing
Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002)). Given this, the Court may
excuse ambiguities, but not defects, in the complaint. See Colbert v. United States, 617 F.
App'x 981,983 (Fed. Cir. 2015); see also Demes v. United States, 52 Fed. Cl. 365, 368
(2002) ("[T]he leniency afforded pro se litigants with respect to mere formalities does not
relieve them of jurisdictional requirements.").




                                                  5
IV.     DISCUSSION

        A.      The Court Does Not Possess Jurisdiction To Consider Plaintiff's Claims

        The government has moved to dismiss this matter for lack of subject-matter
jurisdiction upon two grounds. First, the government argues that the Court does not
possess jurisdiction to entertain plaintiffs claims brought pursuant to the Administrative
Procedure Act and the United States Constitution, because these claims are not based upon
a money-mandating provision of law. Def. Mot. at 3-4. Second, the government also
argues that plaintiffs discrimination, Administrative Procedure Act and state law claims,
as well as any claims against the State of Illinois, are not properly before the Court. Id. at
4. For the reasons discussed below, the Court agrees that it does not possess subject-matter
jurisdiction to consider this matter and dismisses the amended complaint.

                1.      The Court Does Not Possess Jurisdiction To Consider
                        Plaintiff's Claims Against Parties Other Than The United States

        As a threshold matter, this Court may not entertain plaintiffs claims against her
former employer or the State of Illinois. It is well established that the United States is the
only proper defendant in cases brought in the United States Court of Federal Claims.
Pikulin v. United States, 97 Fed. Cl. 71, 75 (2011); Stephenson v. United States, 58 Fed.
Cl. 186, 190 (2003) ("[T]he only proper defendant for any matter before this court is the
United States, not its officers, nor any other individual." (emphasis in original)). And so,
the Court does not possess jurisdiction to consider claims brought against either private
parties or states. United States v. Sherwood, 312 U.S. 584, 588 (1941) (The Court of
Federal Claims "is without jurisdiction of any suit brought against private parties .... ");
Anderson v. United States, 117 Fed. Cl. 330, 331 (2014) ("This court does not have
jurisdiction over any claims alleged against states, localities, state and local government
entities, or state and local government officials and employees; jurisdiction only extends to
suits against the United States itself.").

        A plain reading of the amended complaint shows that plaintiff is asserting claims
against her former employers-Elite Labor Services Leasing LTD and Peacock




                                                  6
Manufacturing Company-as well as claims against the State of Illinois and its agencies.
See generally Am. Compl. Because the Court does not possess jurisdiction to consider
such claims, the Court must dismiss plaintiffs claims against those entities. RCFC
12(b)(l).

               2.      The Court Does Not Possess Jurisdiction
                       To Consider Plaintiff's Constitutional Claims

       The Court is similarly without jurisdiction to entertain plaintiffs constitutional
claims against the United States. In the amended complaint, plaintiff alleges violations of
Article VI and the Second, Fifth, Ninth and Fourteenth Amendments of the United States
Constitution. See generally Am. Compl. To pursue her constitutional claims in this
matter, plaintiff must identify and plead a money-mandating constitutional provision in the
amended complaint. Cabral, 31 7 F. App' x at 981. Plaintiff fails to do so here.

       First, with respect to plaintiffs claim based upon Article VI, it is well established
that Article VI provides no right to money damages and that this constitutional provision
cannot serve as the basis for establishing the Court's jurisdiction. Marshall v. United
States, No. 09-431C, 2010 WL 125978, at *3 (Fed. Cl. Jan. 14, 2010); see also Hanfordv.
United States, 154 F. App'x 216, 216 (Fed. Cir. 2005). Second, this Court has also long
recognized that it does not possess jurisdiction consider claims based upon the Fifth
Amendment's Due Process Clause. LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed
Cir. 1995).

       The Court is similarly without jurisdiction to consider plaintiffs equal protection
and due process claims brought pursuant to the Fourteenth Amendment. Id. at 1028;
Quailes v. United States, 25 Cl. Ct. 659, 664 aff'd, 979 F.2d 216 (Fed. Cir. 1992). Lastly,
plaintiffs claims based upon cursory references to violations of the Second and Ninth
Amendments are also jurisdictionally precluded, because she has not shown how these
constitutional provisions could be fairly interpreted to be money-mandating. See e.g.
Russell v. United States, 78 Fed. Cl. 281, 288 (2007) ("plaintiff must establish more than




                                                 7
the mere existence of a statute or constitutional provision to bring himself within the
jurisdiction of this court"); Fisher, 402 F.3d at 1173 (citing Mitchell, 463 U.S. at 217).

        Because plaintiff fails to identify a specific, money-mandating provision of the
Constitution that would create a right to recover money damages against the United States
in this case, she has not met her burden to establish that the Court possesses jurisdiction to
consider these claims. And so, the Court must dismiss plaintiffs claims for lack of
subject-matter jurisdiction. RCFC 12(b)(l).

               3.      The Statutes Relied Upon By Plaintiff
                       Do Not Confer Jurisdiction Upon The Court

        Finally, the Court is also without jurisdiction to consider plaintiffs claims based
upon the Administrative Procedure Act, the federal question statute and the Civil Rights
Act, because jurisdiction to consider these claims does not reside with this Court. See 5
U.S.C. §§ 701, et seq.; 28 U.S.C. § 1331; 42 U.S.C. § 1981. In this regard, it is well settled
that claims brought pursuant to these federal statutes may only be brought in a United
States district court. See Vereda, Ltda. v. United States, 271 F.3d 1367, 1374 n.8 (Fed. Cir.
2001) ("[T]he Court of Federal Claims lacked the general federal question jurisdiction of
the district courts, which would have allowed it to review the agency's actions and to grant
relief pursuant to the Administrative Procedure Act, 5 U.S.C. §§ 701-706."); Hall v.
United States, 69 Fed. Cl. 51, 56 (2005) ("The United States Court of Federal Claims,
however, is not a United States District Court and, therefore, does not have jurisdiction
over claims arising under 28 U.S.C. § 1331."); Marlin v. United States, 63 Fed. Cl. 475,
476 (2005) (the United States Court of Federal Claims "does not have jurisdiction to
consider civil rights claims brought pursuant to 42 U.S.C. §§ 1981, 1983, or 1985 because
jurisdiction over claims arising under the Civil Rights Act resides exclusively in the district
courts").

       Because plaintiff relies upon federal statutes that fall outside of the Court's limited
jurisdiction under the Tucker Act, the Court must dismiss plaintiffs claims for want of
subject-matter jurisdiction. RCFC 12(b)(l).




                                                  8
        B.      Plaintiff's Motion For Leave To Proceed
                In Forma Pauperis Satisfies The Statutory Requirement

        Lastly, plaintiff has filed a motion to proceed informa pauperis and plaintiff
requests a waiver of the Court's filing fee. See generally Pl. Am. Mot. to Proceed In
Forma Pauperis. This Court may authorize commencement of a suit without prepayment
of fees when a person submits an affidavit including a statement of all assets, a declaration
that he or she is unable to pay the fees, and a statement of the nature of the action and a
belief that he or she is entitled to redress. See 28 U.S.C. § 1915(a); see also 28 U.S.C. §
2503(d). Due to the Court's summary disposition of this case, and plaintiff's prose status,
the Court finds that plaintiff satisfies the requirements to proceed in forma pauper is for the
purpose of resolving the jurisdictional issues raised by the amended complaint. And so,
the Court grants plaintiff's motion to proceed in forma pauper is for this purpose.

V.      CONCLUSION

        In sum, when read in the light most favorable to plaintiff, the amended complaint
clearly demonstrates that the Court does not possess subject-matter jurisdiction to consider
plaintiffs claims. It is well established that the Court may not consider plaintiffs claims
against the State of Illinois or private parties. The Court also does not possess subject-
matter jurisdiction to consider plaintiff's claims based upon non-money mandating
constitutional provisions and statutes. In this regard, plaintiff fails to identify a specific,
money-mandating provision of the Constitution or a federal statute that would create a
right to recover money damages against the United States in this Court. And so, the Court
must dismiss her claims.

        Finally, because of plaintiff's pro se status-and plainitff' s representation that she is
unable to pay the Court's filing fee-plaintiff may proceed in this matter informa pauperis
for the limited purpose of resolving the jurisdictional issues raised by the amended
complaint.

       And so, for the foregoing reasons, the Court:

             (1) GRANTS the government's motion to dismiss; and



                                                   9
          (2) GRANTS plaintiff's motion to proceed informa pauperis.

      The Clerk's Office is directed to ENTER final judgment in favor of the
government.

      No Costs.

      IT IS SO ORDERED.




                                             10